DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
Acknowledgment
Claim 22 is amended and field on 7/14/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-24, 26-28, 31-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashton et al. (US. 20040175410A1) (“Ashton”) in view of Smedley et al. (US. 20080183121A2) (“Smedley”). 
Re Claim 22, Ashton discloses a drug delivery ocular implant (200, Fig. 2, ¶0031) comprising: an outer shell (210) having an open proximal end (between 228 and 230) and a distal end (close to 242), the outer shell being shaped to define an interior cavity (214); at least one therapeutic agent positioned within the interior cavity (¶0103); a material (216) covering the open proximal end (Fig. 2), the material of increased permeability to the at least one therapeutic agent relative to a permeability of the outer shell (¶0103), but it fails to specifically disclose a retention protrusion extending from a distal tip of the distal end of the outer shell, wherein the retention protrusion is wedged or penetrates only partially into a portion of a tissue in an interior of an irido-corneal angle of an eye to retain the implant entirely within the eye. 
However, Smedley disclose an implantable device for delivering a medication to the eye (Figs. 1-3, ¶0057, ¶0071), has an outer shell (82, 84) and a retention protrusion (83, 89) extending from a distal tip of the distal end of the outer shell (Fig. 3), wherein the retention protrusion is wedged or penetrates only partially into a portion of a tissue in an interior of an irido-corneal angle of an eye to retain the implant entirely within the eye (Fig. 2, ¶0051, ¶0053).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of  Ashton to include a retention protrusion so that the device has a retention protrusion extending from a distal tip of the distal end of the outer shell, wherein the retention protrusion is wedged or penetrates only partially into a portion of a tissue in an interior of an irido-corneal angle of an eye to retain the implant entirely within the eye as taught by Smedley for the purpose of anchoring the device to the desired location in the anterior chamber (Smedley, ¶0067).
Re Claim 23, Ashton fails to disclose wherein the retention protrusion comprises at least one ridge.
However, Smedley disclose an implantable device for delivering a medication to the eye (Figs. 1-3, ¶0057, ¶0071), has an outer shell (82, 84) and a retention protrusion (83, 89) with at least one ridge (89) extending from a distal tip of the distal end of the outer shell (Fig. 3), wherein the retention protrusion is wedged or penetrates only partially into a portion of a tissue in an interior of an irido-corneal angle of an eye to retain the implant entirely within the eye (Fig. 2, ¶0051, ¶0053).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of  Ashton to include a retention protrusion so that the retention protrusion comprises at least one ridge as taught by Smedley for the purpose of anchoring the device to the desired location in the anterior chamber (Smedley, ¶0067).
Re Claim 24, the modified Ashton discloses wherein at least one orifice is positioned on the proximal end of the outer shell (orifice at 224, between 228 and 230, Ashton).
Re Claim 26, the modified Ashton discloses wherein the permeability of the material is configured to modulate a release rate of the at least one therapeutic agent (¶0103, Ashton).
Re Claim 27, the modified Ashton discloses wherein the at least one therapeutic agent comprises one or more of prostaglandins, prostaglandin analogs, alpha- blockers, beta-blockers and combinations thereof (¶0109, alpha or beta blockers, Ashton).  
Re Claim 28, the modified Ashton discloses wherein said at least one therapeutic agent is selected from the group consisting of: latanoprost, travoprost, timolol, and brimonidine (timlol is beta-blocker, ¶0109, Ashton).  
Re Claim 31, Ashton fails to disclose wherein the retention protrusion is configured to anchor to an ocular tissue.  
However, Smedley disclose an implantable device for delivering a medication to the eye (Figs. 1-3, ¶0057, ¶0071), has an outer shell (82, 84) and a retention protrusion (83, 89) with at least one ridge (89) extending from a distal tip of the distal end of the outer shell (Fig. 3), wherein the retention protrusion is configured to anchor to an ocular tissue (Fig. 2, ¶0051, ¶0053).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of  Ashton to include a retention protrusion so that wherein the retention protrusion is configured to anchor to an ocular tissue as taught by Smedley for the purpose of anchoring the device to the desired location in the anterior chamber (Smedley, ¶0067).
Re Claim 32, Ashton fails to disclose wherein the ocular tissue comprises the sclera 
However, Smedley disclose an implantable device for delivering a medication to the eye (Figs. 1-3, ¶0057, ¶0071), has an outer shell (82, 84) and a retention protrusion (83, 89) with at least one ridge (89) extending from a distal tip of the distal end of the outer shell (Fig. 3), wherein the retention protrusion is configured to anchor to an ocular tissue comprises the sclera  (Fig. 2, ¶0051, ¶0053).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of  Ashton so that retention protrusion anchored to the ocular comprises the sclera as taught by Smedley for the purpose of anchoring the device to the desired location in the anterior chamber (Smedley, ¶0067).
Re Claim 33, the modified Ashton discloses wherein the implant is configured to elute the at least one therapeutic agent through the material for targeted delivery to an anterior chamber of the eye (¶0028, Ashton).  
Re Claim 34, the modified Ashton discloses wherein the implant is shaped and sized so as to be suitable for implantation within an anterior chamber of the eye (¶0028, Ashton).  
Re Claim 35, the modified Ashton discloses wherein the outer shell is biodegradable (¶0060, Ashton).   
Re Claim 36, the modified Ashton discloses wherein the material is biodegradable (¶0040, Ashton).   

Claims 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashton in view of Smedley and further in view of Haffner et al. (US. 20120165933) (“Haffner”). 
Re Claim 29, Ashton in view of Smedley fails to disclose wherein the at least one therapeutic agent is an anti-vascular endothelial growth factor (anti-VEGF) drug. 
However, Haffner teaches the therapeutic agent is an anti- vascular endothelial growth factor (anti- VEGF) drug (¶0114).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of  Ashton in view of Smedley so that the at least one therapeutic agent is an anti-vascular endothelial growth factor (anti-VEGF) drug as taught by Haffner for the purpose of reducing the intraocular pressure within the eye and treatment of glaucoma (Haffner, ¶0003).
Re Claim 30, Ashton in view of Smedley fails to disclose wherein the anti-VEGF drug is selected from the group consisting of: ranibizumab, bevacizumab, pegaptanib, sunitinib, and sorafenib.  
However, Haffner teaches the therapeutic agent is an anti- vascular endothelial growth factor (anti- VEGF) drug which it is selected from the group consisting of: ranibizumab, bevacizumab, pegaptanib, sunitinib, and sorafenib (¶0114).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of  Ashton in view of Smedley so that the anti-VEGF drug is selected from the group consisting of: ranibizumab, bevacizumab, pegaptanib, sunitinib, and sorafenib as taught by Haffner for the purpose of reducing the intraocular pressure within the eye and treatment of glaucoma (Haffner, ¶0003).
Response to Arguments
The applicant argues in pages 5-6 with regards to claim 22 with regards to the newly added limitation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Ashton in view of Smedley.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783